318 So.2d 337 (1975)
In re James MADISON
v.
STATE.
Ex parte STATE of Alabama ex rel.
ATTORNEY GENERAL.
SC 1337.
Supreme Court of Alabama.
August 21, 1975.
William J. Baxley, Atty.Gen., and Joseph G.L. Marston, III, Asst. Atty. Gen., for petitioner, the State.
None for respondent.
FAULKNER, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Madison v. State, 55 Ala.App. 634, 318 So.2d 329.
Writ denied.
HEFLIN, C.J., and BLOODWORTH, ALMON and EMBRY, JJ., concur.